Smith, C. J.,
delivered the opinion of the court.
On January 24, 1914, the president of the Bank of Enterprise, which ivas then insolvent, and of which the appellant was a director, received a sum of money for deposit in the hank without informing the depositor of the hanks insolvency. Afterwards the appellant was indicted under section 1169, Code of 1906, for receiving .the deposit “having good reason to believe that the hank was then and there insolvent,” and this appeal is from a conviction therefor. It will he unnecessary, and in fact would be difficult, to set forth the voluminous evidence on which the appellant was convicted, hut it will he sufficient to say that, while it appears therefrom that the appellant was grossly negligent in the discharge of his duty as a director of the bank, a majority of the court is of opinion that there is nothing in the evidence to warrant a finding that his knowledge of the affairs of the hank at the time the deposit was received was such as to cause him to have good reason to believe the hank to be insolvent; consequently the peremptory instruction requested by him should have been given.
Reversed, and judgment here for the appellant.

Reversed.